Citation Nr: 0612693	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for bilateral hearing loss, tinnitus and 
vertigo.

This claim was remanded by the Board in July 2005 for further 
adjudication.


FINDING OF FACT

The veteran's current bilateral hearing loss, tinnitus and 
vertigo are not the result of a disease or injury during 
service.


CONCLUSION OF LAW

Bilateral hearing loss, tinnitus and vertigo were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated September 1970 through March 1977; 
prior rating decisions; the veteran's contentions; VA 
examinations; VA records for outpatient treatment; private 
medical records; and lay statements.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v.Derwinski, 2 
Vet. App. 492 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2005).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The veteran contends that his current bilateral hearing loss, 
tinnitus and vertigo are the result of a disease or injury he 
sustained while on active duty in the United States Navy.

The veteran's service medical records are negative for 
complaints or treatment of bilateral hearing loss, tinnitus 
or vertigo.  The only mention of the veteran's ears was on 
the veteran's entrance examination where he informed the 
examiner that he was prone to excessive wax build-up.  The 
veteran's hearing was noted as normal at his separation from 
service.

The veteran submitted private medical records in support of 
his claim from P.P., M.D. dated in March 2002.  As noted by 
the examiner, the veteran complained of gradual hearing loss 
ever since his experience in Vietnam.  He claimed that 
occasionally his ears ring.  This seemed to come and go.  He 
denied any other otologic complaints.  There was no pain, 
drainage or vertigo.  The veteran reported a life long 
history of noise exposure, the most coming during his time in 
service when he worked in a submarine engine room.  He was 
provided ear protection, but stated that it was inadequate.  
The veteran also noted that he had some occupational noise 
exposure in his profession as a stone mason.  He stated that 
he wears hearing protection whenever he operates in a noisy 
equipment.  Audiometric testing revealed down sloping high 
frequency sensorineural hearing loss in both ears.  He had 
normal tympanograms.  The examiner's impression was bilateral 
high frequency sensorineural hearing loss, most likely a 
result of noise exposure.

In September 2002, the veteran participated in a VA 
audiological examination.  The examiner concluded that the 
veteran's hearing loss was worse than predicted from aging.  
The service medical records support the military noise 
exposure history.  However, the military record also showed 
essentially normal hearing thresholds upon discharge.  
Therefore, the examiner concluded that it was not likely that 
the veteran's hearing loss or tinnitus resulted from acoustic 
trauma during military service.

In July 2005, the Board remanded this claim.  The Board noted 
that the private medical evidence submitted included an 
audiogram that was not interpreted and the examiner did not 
review the veteran's service medical records to determine the 
likely nature and etiology of his claimed bilateral hearing 
loss, tinnitus and vertigo.  Additionally, the VA examiner in 
September 2002 did not explain the likely nature and etiology 
of the veteran's hearing loss and tinnitus and did not 
address the veteran's claim for vertigo at all.  Thus, the 
claim was remanded to the Appeals Management Center for a new 
examination.

The veteran participated in a second VA examination in 
September 2005.  After a thorough review of the veteran's 
claims folder, the examiner noted that the evidence supports 
the contention that the veteran had a military occupational 
specialty consistent with high risk noise.  However, the 
record also documented normal auditory thresholds at entrance 
and separation from service.  By his own admission, the 
veteran wore hearing protection during military service and 
his hearing was not damaged during military service.  There 
was no documentation of tinnitus.  There was no audiological 
basis for the tinnitus complaint and the tinnitus could have 
resulted from many other factors aside from high risk noise.  
On a 1976 Health Questionnaire prior to discharge, the 
veteran specifically denied any vertigo.  No complaints of 
vertigo were found in the service medical records.  The 
examiner concluded that it was not likely that tinnitus, 
vertigo or hearing loss resulted from acoustic trauma during 
military service.

Additionally, the examiner noted that the veteran's 
complaints of hearing loss, tinnitus and vertigo were 
symptoms of Meniere's syndrome.  The veteran's vertigo was 
believed to be at least as likely as not part of Meniere's 
syndrome, the cause and pathophysiology of which are poorly 
understood.  It was also noted that the veteran did have a 
head injury while on active duty which produced a brief 
comatose period, but it was not believed that this related to 
his vertigo.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the VA examination 
conducted in September 2005 to be the most persuasive piece 
of medical evidence.  The private medical records submitted 
by the veteran did not, in fact, relate his hearing loss and 
tinnitus to his noise exposure in service.  Rather, Dr. P.P. 
stated the hearing loss was due to noise exposure, but not 
whether that was in-service or post-service exposure, and the 
report discusses both types.  Even if the Board were to 
assume, for the sake of argument, that Dr. P.P. meant to 
relate the hearing loss to the acoustic trauma reported 
during service, he did not provide a basis for such a  
conclusion, and it was clear that the examiner had not 
reviewed the veteran's claims folder and based the medical 
opinion upon the history recited by the veteran.  
Additionally, during his private examination, the veteran 
denied having suffering from vertigo.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, 
the Board finds that the VA examination has more probative 
value.

The veteran himself indicated that he was provided with 
auditory protection during his time in service, and was also 
exposed to occasional loud noises in his current occupation 
as a stone mason.  The evidence of record does not support 
the veteran's contention that his current bilateral hearing 
loss, tinnitus and vertigo are the result of a disease or 
injury in service.  As for the evidence submitted by his 
representative concerning statistical analysis of hearing 
loss among Naval personnel, and other general articles, this 
information does not pertain to this particular veteran.  
Rather, there are two clear negative nexus opinions that 
considered this veteran's medical history and acoustic trauma 
during and since service.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus and vertigo must be denied.  
See 38 U.S.C.A §5107 (West Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims. The 2002 
letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Since the Board 
has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims folder.  The 
veteran was also accorded VA examinations in September 2002 
and September 2005.  See 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


